DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.
Claims 1, 2, 4-8, 10-14, 16-18 are currently amended.
Claims 19 and 20 are newly added.

Response to Arguments
The previous 103 rejections to the claims 1-18 have been withdrawn in response to the applicants’ amendments/remarks.

Allowable Subject Matter
Claims 1-20 are allowed.

Examiner’s Statement for Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding independent claims 1, 7 and 13,

FACTOE et al. (Pub. No.: US 2016/0188894 A1) discloses request a trusted execution environment to generate an encryption key and a metadata; the medatadata including expiry information for the document; the certificate associated with 

NOMURA et al. (Pub. No.: US 2009/0210700 A1) discloses a license including expiry information, the expiry information indicating a time period for which the encryption key is valid to perform a decryption operation; -e.g. see, Fig. 4, [073] of NOMURA.

However, the prior art of record does not teach or render obvious:
the limitations in independent claims 1, 7 and 13  specific to the other limitations combination with:

request a trusted execution environment to generate an encryption key and a certificate for a document, 
the certificate including expiry information for the document, the expiry information and the encryption key associated with the certificate, 
the certificate associated with an identification of the document, the expiry information indicating a time period for which the encryption key is valid to perform a decryption operation on an encrypted version of the document, and (i) the document, (ii) the expiry information, and (iii) the encryption key associated with the identification of the document; 

.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN DEBNATH whose telephone number is (571)270-1256.  The examiner can normally be reached on Mon-Fri; 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


SUMAN DEBNATH
Patent Examiner
Art Unit 2495



/S.D/Examiner, Art Unit 2495         

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495